
	

113 S573 IS: Formerly Owned Resources for Veterans to Express Thanks for Service Act of 2013
U.S. Senate
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 573
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2013
			Ms. Collins (for
			 herself, Mr. Leahy, and
			 Mr. Carper) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend title 40, United States Code, to improve
		  veterans service organizations access to Federal surplus personal
		  property.
	
	
		1.Short titleThis Act may be cited as the
			 Formerly Owned Resources for Veterans to Express Thanks for
			 Service Act of 2013 or the FOR VETS Act of 2013.
		2.Veterans access
			 to Federal excess and surplus personal propertySection 549(c)(3) of title 40, United States
			 Code, is amended—
			(1)in subparagraph
			 (A), by striking or at the end;
			(2)in subparagraph
			 (B)—
				(A)in clause (viii),
			 by adding or at the end; and
				(B)by striking clause
			 (x); and
				(3)by adding at the
			 end the following:
				
					(C)for purposes of providing services to
				veterans (as defined in section 101 of title 38), to an organization
				whose—
						(i)membership
				comprises substantially veterans; and
						(ii)representatives
				are recognized by the Secretary of Veterans Affairs under section 5902 of title
				38.
						.
			
